Burgess, J.
Ejectment for fifty-eight and twenty-two hundredths acres of land off the west side of the southeast fractional quarter of section 29, township 34, range 35, in Platte county. The petition is in the usual form. The answer, aside from being a general denial, alleges that defendant is the owner' of the land sued for, having' bought the same for value from one George Gabbert, who bought it at a sale by the administrator of the estate of James ~W. Eeese, deceased, and that the purchase money paid by Gabbert for said land, amounting to $1,280.84, was applied to the payment of the debts of the deceased; and a plea of the statute of limitations. To the answer plaintiff made reply.
The facts disclosed by the record are about as follows: In 1845, James W. Neese, plaintiff’s father, and his sister, Barbara Ann Reed, were the owners in common of a tract of land of which the land in suit was a part. In 1846 Barbara Ann Reed conveyed her interest in the land to plaintiff and her sister Mary *55Ellen Eeese and to the survivor of them during her natural life, then to the heirs of her body. Mary Ellen Eeese died in 1860, without issue, leaving James W. Eeese the owner of one undivided interest in said land, the other interest being owned by plaintiff for life, with remainder to her children in fee. James W. Eeese died in 1863, leaving as his heirs his widow and his only child, the plaintiff. Eeese’s widow qualified as his administratrix, but she shortly afterwards died, and W. E. Yocum was appointed as administrator of his estate; and Thomas H. Talbott qualified as the administrator of the widow’s estate.
In 1869 plaintiff, with her husband, Thomas Throckmorton, and her children by her former husband, viz., James W. Moore, Madie P. Moore and "William J. D. Moore, minors, by their guardian William Moore, instituted suit in the Platte county probate court against Thomas H. Talbott, administrator of Nancy Eeese, and William E. Yocum, administrator of James W. Eeese, for the partition of the said tract of land, praying that the interest she held for life under the deed from Barbara Ann Eeed, in which her children held the remainder in fee at her death, be set off from that interest in the land belonging to the estate of James W. Eeese, subject to the debts of the estate. Decree was duly rendered in accordance with the prayer of the petition. The commissioners set apart to plaintiff and her children their portion,- and to the heirs of James W. Eeese the land in controversy, and their report was duly confirmed in 1875.
In 1876 the administrator of the estate of James W. Eeese applied to the Platte county probate court for an order for the sale of the real estate of James W. Eeese, including the land so above set off in partition to his heirs, the same land in controversy here, for the *56payment of the debts of the estate. The order was duly and legally granted. On April 11,-1876, the said land was sold, George Gabbert becoming the purchaser for the price of $1,280.84, and a deed was made to him therefor. The proceeds of the land sale were applied to the payment of the debts of James W. Reese. Shortly thereafter Gabbert for value sold and conveyed the land in controversy to defendant Joseph Pence. The land in controversy has been in the possession of Gabbert and Pence ever since said sale to Gabbert, and plaintiff since 1875 has been in possession of the land allotted to her and her children in said partition suit.
Plaintiff’s last husband, Thomas Throckmorton, abandoned her some years before the institution of this suit, which was on August 16, 1890. As to the length of time which had elapsed after the abandonment, and before the commencement of the suit, the witnesses are not agreed, the time ranging from eight to ten and eleven years. For about two years after the separation, Throckmorton lived in this state, then moved to Kansas where he has since resided.
Under the instructions of the court the jury found a verdict for plaintiff for one undivided half of the land sued for. Defendant then filed his motion for new trial, which was sustained, and from the ruling of. the court in sustaining this motion and in granting defendant a new trial, plaintiff appealed to this court.
The court granted a new trial upon the theory that plaintiff should refund to defendant the sum of money paid for the land at administrator’s sale before being entitled to recover, and that- it committed error in declaring the law to the converse of that theory. If the land had been the property of James W. Reese at the time of his decease, then there might have been some plausible ground for the court’s ruling in sustain*57ing the motion for new trial, hut the evidence shows very clearly that one undivided half of the land sued for and in controversy never did belong to him, consequently could not be sold for the payment of his debts. The administrator’s deed did not convey any land that did not belong to his intestate. The interest in the land for which plaintiff recovered a verdict did not descend to her from her father, but she acquired it by deed from her aunt Barbara Ann Reed, who conveyed to plaintiff and her sister Mary Ellen Reese and to the survivor of them and the heirs of her body, and plaintiff being the survivor took the entire estate thus ■conveyed for and during her natural life.
As a general rule he who purchases at a judicial ;sale does so at his peril. (Estes v. Alexander, 90 Mo. 453; Cashion v. Faina, 47 Mo. 133). Andan administrator’s sale is such a sale. If plaintiff had inherited the land from her father which was sold for the payment of his debts, and she was suing to recover the land because of the invalidity of the sale, then before she ■could do so, she would have to refund to the purchaser of the land at the administrator’s sale, the money paid by him therefor, and which went to pay the debts of the ■deceased (Schafer v. Causey, 76 Mo. 365; Evans v. Snyder, 64 Mo. 516; Huff v. Price, 50 Mo. 228; Jones v. Manly, 58 Mo. 559; Shroyer v. Nickell, 55 Mo. 264; Valle’s Heirs v. Flemming’s Heirs, 29 Mo. 152), but that is not this case. Here the plaintiff is seeking to recover land to which her father never had a shadow of ■claim or title, that is, the interest deeded to her by her aunt.
Plaintiff having acquired the interest of her sister in the land by survivorship, then as the only heir at law of her father, she, by his death, acquired all the land that he then owned, subject, however, to’ the payment ■of his debts. This was the way the title of the land *58stood at the time the proceedings in partition were-begun. The proceedings in partition were absolutely void; plaintiff being the sole owner of the land, she-could not maintain partition proceedings against her- ’ self, and the administrator of her father’s estate had no interest in the land of his intestate which would authorize him to prosecute a partition suit, or to make him a. party thereto. Freeman on Cotenancy and Partition, section 454, says: ‘ ‘An administrator, though the estate-be shown to be insolvent, has no such seizin in the lands, of the'deceased as entitles him to apply for partition.” So it was held in Nason v. Willard, 2 Mass. 477, that an administrator of an insolvent estate is not entitled to-partition of land held by the intestate in common with others.
By section 1, chapter 152, Revised Statutes, 1865, it is provided that in all cases where land, tenements, or hereditaments are held in joint tenancy, tenancy in common, or coparcenary, including estates in fee, for life, or for years., tenancy by the curtesy and in dower, it shall be lawful for any one or more of the persons interested therein to file a petition in the proper court for partition, etc. But nowhere is there to be found in this statute any authority for making an administrator either plaintiff or defendant in a suit for a partition of the real estate.
It is contended by counsel for defendant that, inasmuch as plaintiff, after being abandoned by her husband, had the legal capacity to sue, then the statute of limitations began to run against her, and that, as more than ten years had elapsed from that time before the commencement of this suit, during all of which time defendant and his grantor had been in the actual possession of the land, plaintiff’s action was barred by the ten year statute of limitations. This position would doubtlessly be correct but for the provisions of section,. *593222, Revised Statutes, 1879, 6767 Revised Statutes, 1889, by which it is provided that where any person entitled to commence an action in that article specified, or to make an entry, be at the time a married woman, the time during which such disability shall continue shall not be deemed any portion of the time in the article limited, provided, etc. Now, the record discloses that at the time plaintiff’s cause of action accrued, she was a married woman, and although she might have instituted this suit at any time after the abandonment of her husband, she was still a married woman, and the ten year statute of limitations was not running against her.
In Campbell v. Crater, 95 N. C. 156, it is held that the provisions of the Code of that state allowing a femme covert to sue alone regarding her separate property does not remove the disability of coverture so as to allow the statue of limitations tó bar her right of action.
Mere ability to sue does not impose an obligation to do so, and for that reason, even though plaintiff could have sued either with or without her husband, she was not compelled to do so nor did her failure to sue during the statutory period subject her to a plea of the statute of limitations. Smith v. Insurance Co. 64 Mo. 330; North v. James, 61 Miss. 761; Alsup v. Jordan, 69 Tex. 300; Wilson v. Wilson, 36 Cal. 447; Clark v. McCann, 18 Hun (N. Y.), 13; Ashley v. Rockwell, 2 N. E. Rep. 437.
There is but very little evidence of acts and conduct on the part of defendant which would go to estop her from recovering the land here sued for. Nothing, in fact, when her coverture is taken into consideration. The evidence does not show that she ever received a dollar of the money arising from its sale by the administrator of her father’s estate, and the fact that she may have thought the land legally sold, that the administra*60tor liad tbe right to sell it for the payment of her father’s debts, and that she stood by and saw the purchaser improving it, paying taxes on it, and made no ■claim thereto does not estop her from asserting her right to the property. It has been repeatedly held by this ■court that the doctrine of estoppel does not apply to a married woman in cases of this kind. Crenshaw v. Creek, 52 Mo, 98; Hempstead v. Easton, 33 Mo. 142; Barker v. Circle, 60 Mo. 258. See also Glidden v. Strupler, 52 Pa. St. 400.
Not only this but the deed under which plaintiff ■derived title was on record, and under such circumstances, mere silence on her part was no violation of duty .and she is not by reason of such silence estopped from .asserting her rights. Bales v. Perry, 51 Mo. 449; Mayo v. Cartwright, 30 Ark. 407; Neal v. Gregory, 19 Fla. 356; Sulphine v. Dunbar, 55 Miss. 255; Rice v. Dewy, 54 Barb. (N. Y.) 455; Knouff v. Thompson, 16 Pa. St. 357; Kingman v. Graham, 51 Wis. 232.
Moreover estoppel is not pleaded which is absolutely necessary when relied upon in pais as a defense. Bray v. Marshall, 75 Mo. 327; Avery v. Railroad, 113 Mo. 561; Noble v. Blount, 77 Mo. 235; Messersmith v. Messersmith, 22 Mo. 372.
For the reasons herein stated, the court committed ■error in sustaining the motion for a new trial, and the judgment should be reversed and cause remanded to be proceeded with in accordance with this opinion. It is .so ordered.
All of this division concur.